DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment 
Applicant's response to the last Office Action, filed on 10/20/2021 has been entered and made of record.

Response to Arguments
Applicant's arguments with respect to claims 14 and 27 have been considered but are moot in view of the new grounds of rejection. 

	
	

Claim Objections
Claim 29 is objected to because of the following informalities:  “the the first three dimensional representation.” Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 28-33 are rejected based on their dependency.
Claim 27 recites the limitation "said image” in “wherein said image is a two-dimensional representation.” There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 27, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (US 10,339,411) in view of Douillard et al. (US 10,593,042).

Regarding claim 27, Hua teaches a detection device comprising:
at least one sensor configured to emit a first monitoring signal representing a scene seen from a first observation point (see figure 1, col. 4 lines 57-65, where Hua discusses cameras capturing different images at different angles),
at least one second sensor distinct and spaced from the first sensor, said second sensor configured to emit a second monitoring signal representing the scene as seen from a second observation point different from the first observation point (see figure 1, col. 4 lines 57-65, where Hua discusses cameras capturing different images at different angles),
, wherein the first monitoring signal represents view of a scene from a perspective of first observation point of the first sensor and the first sensor has a first field of view of the scene (see figure 1, col. 4 lines 57-65, where Hua discusses cameras capturing different images at different angles showing different views of the scene),
receive the second monitoring signal from the second sensor, wherein the second monitoring signal represents a second observation point of the second sensor, different that the first observation point and the second sensor has a second field of view of the scene (see figure 1, col. 4 lines 57-65, where Hua discusses cameras capturing different images at different angles showing different views of the scene),
provide a classifier with a representation of the inspection region (see figure 1, col. 21 lines 52-57, where Hua discusses object identifier),
determine, by using the classifier, a presence of at least one person and/or specific object in said inspection region (see figure 1, col. 21 lines 52-57, where Hua discusses object identifier).
Hua does not expressly teach generate a first three-dimensional representation of the scene as a function of the monitoring signal of the first sensor and of the second sensor, wherein the first three-dimensional representation of the scene encompasses an entirety of at least one of the first and second fields of view, determine a three-dimensional inspection region from the first three-dimensional representation of the scene, wherein the three-dimensional inspection region represents a portion of the scene which is less than an entirety of the scene; project the three-dimensional representation of the inspection region at least on a first reference plane to define an image of the inspection region, wherein said image is a two-dimensional representation of the inspection region as seen from a third observation point, and wherein the third observation point is distinct from at least one of the first and the second observation points.
first three-dimensional representation of the scene as a function of the monitoring signal of the first sensor and of the second sensor, wherein the first three-dimensional representation of the scene encompasses an entirety of at least one of the first and second fields of view (see figure 1, col. 13 lines 5-26, where Hua discusses generating a three dimensional scene),
determine a three-dimensional inspection region from the first three-dimensional representation of the scene, wherein the three-dimensional inspection region represents a portion of the scene which is less than an entirety of the scene (see figure 5A, col. 14 lines 5-32, where Hua discusses extracting a portion of the three dimensional scene and mapping the portion onto a projection shape);
project the three-dimensional representation of the inspection region at least on a first reference plane to define an image of the inspection region, (see figure 5B, col. 14 lines 46-52, where Hua discusses projecting the shape into a two-dimensional image);
wherein said image is a two-dimensional representation of the inspection region as seen from a third observation point (see figure 5B, col. 14 lines 46-52, where Hua discusses projecting the shape into a two-dimensional image), and
wherein the third observation point is distinct from at least one of the first and the second observation points (see figure 5B, col. 13 lines 5-26, col. 14 lines 46-52, where Hua discusses projecting the shape into a two-dimensional image with a different perspective from the original camera angles).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Hua with Douillard to derive at the invention of claim 27.  The result would have been expected, routine, and predictable in order to perform object classification in a three-dimensional modeled scene.


Regarding claim 28, Douillard teaches wherein the control unit is configured to: project a representation of the inspection region on the at least one reference plane to obtain the two-dimensional representation of the scene (see col. 32 lines 9-11, where Douillard discusses converting 3D data to 2D data).
The same motivation of claim 27 is applied to claim 28.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Hua with Douillard to derive at the invention of claim 28.  The result would have been expected, routine, and predictable in order to perform object classification in a three-dimensional modeled scene.
.

s 15, 16, 18, 25, 29, 30,  are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (US 10,339,411) in view of Douillard et al. (US 10,593,042) in view of Lee et al. (US 2015/0009214).

Regarding claim 29, Hua and Douillard do not expressly teach wherein the control unit, during the step of determining the inspection region, is configured to: compare a value of the identification parameter of at least one pixel of the the first three dimensional representation of the scene with at least one reference parameter value, following said comparison step, define the inspection region as a function of a pre-set relationship between at least one reference parameter value and the identification parameter value of the pixels of the three-dimensional image of at least part of said pre-set number.
However, Lee teaches wherein the control unit, during the step of determining the inspection region, is configured to: compare a value of the identification parameter of at least one pixel of the the first three dimensional representation of the scene with at least one reference parameter value (see figure 3, para. 0080-0081, where Lee discusses comparing 3D shape model with a reference model).
following said comparison step, define the inspection region as a function of a pre-set relationship between at least one reference parameter value and the identification parameter value of the pixels of the three-dimensional image of at least part of said pre-set number (see figure 3, para. 0086, 0180, where Lee discusses define the shape of the object based on the similarity between the detected object and reference model).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Hua and Douillard with Lee to derive at the invention of claim 29.  The result would have been expected, routine, and predictable in order to perform object classification in a three-dimensional modeled scene.


Regarding claim 30, Hua and Douillard do not expressly teach wherein the control unit is configured to determine a detection parameter relative to the presence of people and/or specific objects in the two-dimensional representation in the inspection region, wherein the control unit is configured to determine an alarm situation as a function of a pre-set relationship between a pre-set detection parameter value and a reference threshold value, wherein the detection parameter comprises at least one of: a number of people detected in the inspection region, one or more specific people detected in the inspection region, a relative position between two or more people in the inspection region, a number of specific objects in the inspection region, a type of object detected in the inspection 
However, Lee teaches wherein the control unit is configured to determine a detection parameter relative to the presence of people and/or specific objects in the two-dimensional representation in the inspection region, wherein the control unit is configured to determine an alarm situation as a function of a pre-set relationship between a pre-set detection parameter value and a reference threshold value (see figure 18, figure 46, para. 0021, where Lee discusses the model with greatest similarity value indicates the match model), wherein the detection parameter comprises at least one of: a number of people detected in the inspection region, one or more specific people detected in the inspection region, a relative position between two or more people in the inspection region, a number of specific objects in the inspection region, a type of object detected in the inspection region, a relative position between two or more objects in the inspection region, a relative position between one or more people and one or more objects in the inspection region (see figure 17, figure 18, para. 0088, 0243-0244, 0246, 0261, where Lee discusses object identification based on feature locations).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Hua and Douillard with Lee to derive at the invention of claim 30.  The result would have been expected, routine, and predictable in order to perform object classification in a three-dimensional modeled scene.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Hua and Douillard in this manner in order to improve object classification in a three-dimensional modeled scene by using a predetermined relationship with reference data.  Furthermore, the prior art collectively includes each element claimed (though not all in 

Claim 15 is rejected as applied to claim 29 as pertaining to a corresponding device.

Claim 16 is rejected as applied to claim 29 as pertaining to a corresponding device.

Regarding claim 18, Hua and Douillard do not expressly teach, wherein said identification parameter of each pixel further comprises at least one of: a distance of said pixel from an origin defined by means of spatial coordinates of a three-dimensional Cartesian reference system; a distance of said pixel from an origin defined by means of polar coordinates of a cylindrical coordinate reference system; and a distance of said pixel from an origin defined by means of polar coordinates of a spherical coordinates reference system.  
However, Lee teaches wherein said identification parameter of each pixel further comprises at least one of: a distance of said pixel from an origin defined by means of spatial coordinates of a three-dimensional Cartesian reference system (see para. 0108, where Lee discusses an origin of the sensor in the Cartesian coordinate system); a distance of said pixel from an origin defined by means of polar coordinates of a cylindrical coordinate reference system; and a distance of said pixel from an origin defined by means of polar coordinates of a spherical coordinates reference system. 
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Hua and Douillard with Lee to derive at the invention of claim 18.  The result would have been expected, routine, and predictable in order to perform object classification in a three-dimensional modeled scene.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Hua and Douillard in this manner in order to improve object classification in a three-dimensional modeled scene by using a coordinate reference system.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Hua and Douillard, while the teaching of Lee continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of producing a two-dimensional image from a modeled three-dimensional scene to improve the localization and classification of the detected object.  The Hua, Douillard, and Lee systems perform three-dimensional modeling, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 25 is rejected as applied to claim 30 as pertaining to a corresponding device.

17 is rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (US 10,339,411) in view of Douillard et al. (US 10,593,042) in view of Berkovich et al. (US 2013/0208948).

Regarding claim 17, Hua and Douillard do not expressly teach wherein the at least one reference parameter comprises at least one of:  a relative position of each pixel with respect to a pre-set reference system; a relative position between two or more bodies defined by the cloud of points; a shape of one or more bodies defined by the cloud of points; a dimension of one or more bodies defined by the cloud of points; chromatic values of the cloud of points or parts thereof.  
However, Berkovich teaches wherein the at least one reference parameter comprises at least one of: a relative position of each pixel with respect to a pre-set reference system; a relative position between two or more bodies defined by the cloud of points; a shape of one or more bodies defined by the cloud of points (see para. 0034, where Berkovich discusses a point cloud 3D model in the 3D coordinate system that describe the position and shape of the 3D object); a dimension of one or more bodies defined by the cloud of points; chromatic values of the cloud of points or parts thereof. 
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Hua and Douillard with Berkovich to derive at the invention of claim 17.  The result would have been expected, routine, and predictable in order to perform object classification in a three-dimensional modeled scene.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Hua and Douillard in this manner in order to improve object classification in a three-dimensional modeled scene by using a point cloud three dimensional shape.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner .


s 19-24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (US 10,339,411) in view of Douillard et al. (US 10,593,042) in view of Zhang et al. (US 2013/0182114).

Regarding claim 19, Hua and Douillard do not expressly teach further comprising at least one first sensor and at least one second sensor distinct from the at least one first sensor, wherein the at least one second sensor is configured to emit a respective monitoring signal representing the scene, wherein the control unit is connected to the second sensor and it is configured to: receive the respective monitoring signal from the second sensor, estimate a color two-dimensional representation of the scene as a function of said respective monitoring signal, superimpose at least part of the inspection region on said color two-dimensional representation of the scene to obtain at least one color representation, wherein the control unit is configured to: receive at least one calibration parameter regarding a relative position between the first sensor and second sensor, and superimpose the inspection region and the two-dimensional representation of the scene as a function of said at least one calibration parameter.
However, Zhang teaches further comprising at least one first sensor and at least one second sensor distinct from the at least one first sensor (see para. 0049, where Zhang discusses multiple cameras), wherein the at least one second sensor is configured to emit a respective monitoring signal representing the scene (see para. 0049, where Zhang discusses multiple cameras), wherein the control unit is connected to the second sensor and it is configured to: receive the respective monitoring signal from the second sensor, estimate a color two-dimensional representation of the scene as a function of said respective monitoring signal (see para. 0052, where Zhang discusses two-dimensional RGB data), 
superimpose at least part of the inspection region on said color two-dimensional representation of the scene to obtain at least one color representation (see para. 0048, where Zhang discusses segmenting foreground regions from background regions binary color values 1 and 0), wherein the control unit is configured to: receive at least one calibration parameter regarding a relative position between the first  (see para. 0045, 0047 where Zhang discusses calibrating stereo images from two cameras), and superimpose the inspection region and the two-dimensional representation of the scene as a function of said at least one calibration parameter (see para. 0046, 0048, 0052, where Zhang discusses color two-dimensional representation of the scene).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Hua and Douillard with Zhang to derive at the invention of claim 19.  The result would have been expected, routine, and predictable in order to perform object classification in a three-dimensional modeled scene.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Hua and Douillard in this manner in order to improve object classification in a three-dimensional modeled scene using stereo cameras to capture color data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Hua and Douillard, while the teaching of Zhang continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of producing a two-dimensional image from a modeled three-dimensional scene to improve the localization and classification of the detected object.  The Hua, Douillard, and Zhang systems perform three-dimensional modeling, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

 (see para. 0046, 0048, 0052, where Zhang discusses color two-dimensional representation of the scene), and 
wherein the control unit, as a function of the calibration parameter, is configured to associate to at least one of pixel in the three-dimensional image representing the inspection region, at least one pixel of the color two-dimensional image to obtain an estimate of the color inspection region (see para. 0046, 0048, 0052, where Zhang discusses color two-dimensional representation of the scene), 
wherein the control unit is configured to: provide the classifier with a color representation of the inspection region, identify, by means of the classifier, presence of people and/or specific objects in said inspection region based on the color representation of the inspection region (see para. 0046, 0048, 0052, 0070, where Zhang discusses detecting foreground pixels to recognize humans).
The same motivation of claim 19 is applied to claim 20.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Hua and Douillard with Zhang to derive at the invention of claim 20.  The result would have been expected, routine, and predictable in order to perform object classification in a three-dimensional modeled scene.

Regarding claim 21, Zhang teaches wherein the control unit is configured to: project the color two-dimensional representation of the scene on a reference plane to obtain a color two-dimensional image of the inspection region, provide the classifier with said color two-dimensional image of the inspection region, wherein the classifier is configured to: receive a signal representing said color two-dimensional image from the control unit, determine the presence of people and/or specific objects in (see para. 0046, 0048, 0052, 0070, where Zhang discusses detecting foreground pixels to recognize humans).
The same motivation of claim 19 is applied to claim 21.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Hua and Douillard with Zhang to derive at the invention of claim 21.  The result would have been expected, routine, and predictable in order to perform object classification in a three-dimensional modeled scene.

Regarding claim 22, Zhang teaches wherein the control unit is configured to process the color two-dimensional representation of the scene as a function of at least one filtering parameter to extract at least one region of interest containing at least one person and/or one specific object from the color two-dimensional representation of the scene, wherein said filtering parameter comprises at least one of: a position of a person identified in the two-dimensional representation of the scene; a relative position of a person identified in the two-dimensional representation of the scene with respect to another person and/or specific object; a shape of a body identified in the two-dimensional representation of the scene (see para. 0076, where Zhang discusses captured image may have the shape and size of a person); a dimension of a body identified in the two-dimensional representation of the scene; a chromatic values of a body identified in the two-dimensional representation of the scene; a position of an object identified in the two-dimensional representation of the scene; a relative position of a specific object identified in the two-dimensional representation of the scene with respect to a person and/or another specific object; and a pre-set region of interest in the two-dimensional representation of the scene defined by means of image coordinates. 
The same motivation of claim 19 is applied to claim 22.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed 

Regarding claim 23, Zhang teaches wherein the control unit is configured to generate, as a function of said filtering parameter, a segmented color two-dimensional image defined by a plurality of pixels of the pre-set region of interest only (see para. 0076, where Zhang discusses segmenting two-dimensional image data), wherein the control unit is configured to associate to at least one pixel of the three-dimensional image representing the inspection region, at least one pixel of the segmented color two-dimensional image to obtain a color estimate of the inspection region (see para. 0052, where Zhang discusses segmenting color two-dimensional image data), wherein the control unit is configured to: provide a classifier with a color representation of the inspection region, identify, using the classifier, the presence of people and/or specific objects in said inspection region based on the color representation of the inspection region (see para. 0076, where Zhang discusses identifying humans). 
The same motivation of claim 19 is applied to claim 23.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Hua and Douillard with Zhang to derive at the invention of claim 23.  The result would have been expected, routine, and predictable in order to perform object classification in a three-dimensional modeled scene.

Regarding claim 24, Hua and Douillard do not expressly teach wherein the control unit, upon determining the inspection region, is configured to apply a background around the inspection region to define said representation of the inspection region, wherein the background comprises: an image 
However, Zhang teaches wherein the control unit, upon determining the inspection region, is configured to apply a background around the inspection region to define said representation of the inspection region, wherein the background comprises: an image consisting of pixels of a same color, an image representing the scene shot during a reference condition different from the condition during which the control unit determines said inspection region (see para. 0048, where Zhang discusses segmenting foreground regions from background regions binary color values 1 and 0).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Hua and Douillard with Zhang to derive at the invention of claim 24.  The result would have been expected, routine, and predictable in order to perform object classification in a three-dimensional modeled scene.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Hua and Douillard in this manner in order to improve object classification in a three-dimensional modeled scene by separating the image into a background region and foreground region to properly focus on foreground objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Hua and Douillard, while the teaching of Zhang continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of producing a two-dimensional image from a modeled three-dimensional scene to improve the localization and classification of the detected object.  The Hua, Douillard, and Zhang systems perform three-dimensional 

Regarding claim 26, Hua and Douillard do not expressly teach wherein the control unit is configured to: project the representation of the inspection region on a reference plane to obtain a two-dimensional image of the inspection region, and provide the classifier with said two-dimensional image of the inspection region.  However, Zhang teaches wherein the control unit is configured to: project the representation of the inspection region on a reference plane to obtain a two-dimensional image of the inspection region, and provide the classifier with said two-dimensional image of the inspection region (see para. 0076, where Zhang discusses identifying humans in two-dimensional image data).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Hua and Douillard with Zhang to derive at the invention of claim 26.  The result would have been expected, routine, and predictable in order to perform object classification in a three-dimensional modeled scene.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Hua and Douillard in this manner in order to improve object classification in a three-dimensional modeled scene using a two dimensional image.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Hua and Douillard, while the teaching of Zhang continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and .

31 is rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (US 10,339,411) in view of Douillard et al. (US 10,593,042) in view of Sadi et al. (US 2016/0088287).

Regarding claim 31, Hua and Douillard do not expressly teach wherein the control unit is configured to: estimate of a second three-dimensional representation of the scene as seen from a first observation point as a function of the monitoring signal of the first sensor, estimate a third three-dimensional representation of the scene as seen from a second observation point as a function of the monitoring signal of the first sensor, superimpose the second and third three-dimensional representations form the first three-dimensional representation of the scene.
However, Sadi teaches wherein the control unit is configured to: estimate of a second three-dimensional representation of the scene as seen from a first observation point as a function of the monitoring signal of the first sensor (see para. 0048, where Sadi discusses discrete images from the various cameras to generate complete frames of 3-D video), estimate a third three-dimensional representation of the scene as seen from a second observation point as a function of the monitoring signal of the first sensor (see para. 0048, where Sadi discusses discrete images from the various cameras to generate complete frames of 3-D video), superimpose the second and third three-dimensional representations form the first three-dimensional representation of the scene (see para. 0099, where Sadi discusses stitching together frames of 3-D video captured from different cameras).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Hua and Douillard with Sadi to derive at the invention of claim 31.  The result would have been expected, routine, and predictable in order to perform object classification in a three-dimensional modeled scene.
.


s 32, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (US 10,339,411) in view of Douillard et al. (US 10,593,042) in view of Simek et al. (US 2018/0139431).

Regarding claim 32, Hua and Douillard do not expressly teach wherein the first sensor comprises an RGB-D camera and the second sensor comprises a respective RGB-D camera, the control unit is configured to: receive the monitoring signal from the first sensor, generate a color cloud of points defining the color three-dimensional representation of the scene seen from a first observation point, receive the monitoring signal from the second sensor, generate a color cloud of points defining the color three-dimensional representation of the scene seen from a second observation point, superimpose said color three-dimensional representations of the scene estimated respectively as a function of the monitoring signal of the first and second sensor to form a single color three-dimensional image of the scene, and project said color three-dimensional image of the scene at least on a virtual reference plane so as to estimate at least one color two-dimensional representation of the scene seen from a third observation point of the scene.
However, Simek teaches wherein the first sensor comprises an RGB-D camera and the second sensor comprises a respective RGB-D camera (see figure 3, para. 0080, where Simek discusses multiple RGBD cameras), the control unit is configured to: receive the monitoring signal from the first sensor (see figure 3, para. 0080, where Simek discusses multiple RGBD cameras),
generate a color cloud of points defining the color three-dimensional representation of the scene seen from a first observation point (see figure 3, para. 0080, 0100, where Simek discusses generating color point cloud),
receive the monitoring signal from the second sensor (see figure 3, para. 0080, where Simek discusses multiple RGBD cameras),
 (see figure 3, para. 0080, 0100, where Simek discusses generating color point cloud),
superimpose said color three-dimensional representations of the scene estimated respectively as a function of the monitoring signal of the first and second sensor to form a single color three-dimensional image of the scene (see figure 3, para. 0115-0116, where Simek discusses generating color three dimensional scene using the sensor data), and
project said color three-dimensional image of the scene at least on a virtual reference plane so as to estimate at least one color two-dimensional representation of the scene seen from a third observation point of the scene (see figure 3, para. 0115-0116, where Simek discusses generating color two dimensional panoramic scene using the sensor data).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Hua and Douillard with Simek to derive at the invention of claim 32.  The result would have been expected, routine, and predictable in order to perform object classification in a three-dimensional modeled scene.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Hua and Douillard in this manner in order to improve object classification in a three-dimensional modeled scene by using the three dimensional data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Hua and Douillard, while the teaching of Simek continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and 

Regarding claim 33, Hua and Douillard do not expressly teach wherein the control unit is configured to process the two-dimensional representation of the scene as a function of at least one filtering parameter for extracting at least one region of interest containing at least one person and/or one specific object, wherein said filtering parameter comprises at least one of: a position of a person identified in the two-dimensional representation of the scene, a relative position of a person identified in the two-dimensional representation of the scene with respect to another person and/or specific object, a shape of a body identified in the two-dimensional representation of the scene, a dimension of a body identified in the two-dimensional representation of the scene, chromatic values of a body identified in the two-dimensional representation of the scene, a position of an object identified in the two-dimensional representation of the scene, a relative position of a specific object identified in the two-dimensional representation of the scene with respect to a person and/or another specific object, and a pre-set region of interest in the two-dimensional representation of the scene.
However, Simek teaches wherein the control unit is configured to process the two-dimensional representation of the scene as a function of at least one filtering parameter for extracting at least one region of interest containing at least one person and/or one specific object (see para. 0110, where Simek discusses masking shape region of humans), wherein said filtering parameter comprises at least one of: a position of a person identified in the two-dimensional representation of the scene, a relative position of a person identified in the two-dimensional representation of the scene with respect to  (see para. 0110, where Simek discusses masking shape region of humans), a dimension of a body identified in the two-dimensional representation of the scene (see para. 0110, where Simek discusses masking shape region of humans), chromatic values of a body identified in the two-dimensional representation of the scene, a position of an object identified in the two-dimensional representation of the scene, a relative position of a specific object identified in the two-dimensional representation of the scene with respect to a person and/or another specific object, and a pre-set region of interest in the two-dimensional representation of the scene.
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Hua and Douillard with Simek to derive at the invention of claim 33.  The result would have been expected, routine, and predictable in order to perform object classification in a three-dimensional modeled scene.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Hua and Douillard in this manner in order to improve object classification in a three-dimensional modeled scene by using the three dimensional data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Hua and Douillard, while the teaching of Simek continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of producing three-dimensional scene models to improve the localization and classification of the detected object.  The Hua, Douillard, and Simek systems perform three-dimensional modeling, therefore one of ordinary skill in the art would have reasonable expectation of success in the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Xu et al. (US 2018/0144458) discusses 3D based object detection.
Sharma et al. (US 2017/0308736) discusses a three dimensional point cloud to generate a two-dimensional image representing the object. The two-dimensional image is segmented to determine object boundaries of a detected object.
Lee et al. (US 2016/0071318) discusses plurality of images captured by a sensor, each image depicting a scene containing physical objects.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663